department of the treasury internal_revenue_service washington d c nov tax_exempt_and_government_entities_division u i l attention legend company m plan x trustee c policy b company s state h e l e e_p dear this is in response to your request dated date submitted on your behalf by your authorized representative conceming the federal_income_tax consequences under sec_401 sec_402 sec_105 and of the intemal revenue code the code of certain contributions made by the participants in plan x to purchase long-term care insurance your ruling_request has been supplemented by information received from your authorized representative dated date date date and date the following facts and representations have been submitted on your behalf hekkkeaauakeekmeeree company m sponsors plan x for the benefit of its employees and the employees of certain affiliate employers plan x which is described as a profit-sharing_plan and amended qualified under sec_401 was adopted on february and includes and restated on february _ effective as of january a cash_or_deferred_arrangement as described in sec_401 of the code company m and the affiliate employers who have adopted plan x make non- elective profit-sharing contributions to plan x under sec_4 c and matching employer contributions under sec_4 b plan x participants make employee elective contributions under sec_4 of plan x qualified non-elective contributions are made to plan x pursuant to the terms of sec_4 company m proposes to make available to plan x participants the option to acquire long-term care insurance such insurance would be available to a plan x participant and his or her spouse and dependents company m proposes that the benefits received from the long-term insurance by the plan x participant and his or her spouse and dependents would be excludable from income under code sec_105 subject_to the limits of code sec_7702b as amounts received for personal_injury_or_sickness under a health_and_accident_plan section dollar_figure of plan x permits the administrator of plan x company m to determine in its sole discretion that all plan x participants be permitted to direct trustee c as to the investment of all or a portion of the interest in their elective accounts you represent that plan x will be amended to permit all plan x participants to direct trustee c as to the investment of all of a portion of the amounts allocated to their employer non-elective contribution accounts company m and the affiliate employers who have adopted plan x make non- elective profit-sharing contributions to plan x under sec_4 c and matching employer contributions under sec_4 b plan x participants make employee salary reduction elective contributions under sec_4 of plan x employer qualified non-elective contributions are made to plan x pursuant to the terms of sec_4 participant's elective account although separate_accounting is maintained with respect to that portion of such account attributable to the participant's salary reduction elective contributions employer matching_contributions and any employer qualified non-elective contributions all amounts contributed on behalf of a participant are held in the sec_4 of plan x provides that the balance in each participant's elective account as described above shall be fully vested and shall not be subject_to forfeiture except for certain adjustments for excess_contributions sec_4 further provides the restrictions on amounts held in the participant's elective account as required by sec_401 of the code to accomplish the direction by the participant of all of a portion his or her participant elective contribution account or the employer non-elective peeteeennseneneniens contribution account company m proposes to amend plan x to among other things a allow a plan x participant to elect to direct trustee c to acquire long-term care insurance coverage for the participant his or her spouse and dependents with the contributions and earnings thereon through i a participant's elective contribution account or ii a participant's self-directed employer non-elective contribution account or b following such election terminate long-term care insurance coverage c limit the amount that may be expended from a participant's accounts under plan x for accident_and_health_insurance and other incidental_benefits to i twenty-five percent of the amount in such participant’s accounts that has not been accumulated by plan x for the period for deferment of distribution or ii one hundred percent of the amount in such participant's accounts that has been accumulated by plan x for the period of deferment of distributions d allow in-service distributions of all vested amounts in a participant's employer non-elective contribution accounts to participants who have reached age fifty-five and completed at least five years of participation in plan x and e allow in-service distributions of a policy or benefits of a policy purchased by plan x from either participant elective contribution accounts or employer non-elective contribution accounts in the event that a participant his or her spouse or dependents have incurred or is reasonably as determined by the administrator pursuant to uniform rules consistently applied certain to incur long-term care expenses which qualify as hardship provided such distribution does not exceed the value of the participant's vested interest in such account company m proposes to use policy b that will be the individual policy providing for long-term care insurance sponsored by company a life_insurance_company under the jurisdiction of state h however plan x proposes to allow other long- term care insurance policies to be acquired so long as any long-term care insurance_policy acquired by plan x is a qualified_long-term_care_insurance_contract as provided in code sec_7702b trustee c of plan x will be the - saasescunereenssen purchaser and policyholder of policy b and not the individual pian x participant but amounts will be deducted periodically from the appropriate participant account of those participants electing long-tem care insurance coverage to pay the premiums on policy b policy b will be required to pay benefits directly to plan x a plan x participant will not be allowed to assign his or her benefits under policy b so long as it is held by plan x policy b will be canceled by trustee c as the policyholder upon written direction of the participant upon the occurrence of an event stipulated in plan x permitting distribution of plan x benefits policy b at the election of a participant may be surrendered by trustee c distributed in_kind to the participant or rolled over to an individual_retirement_arrangement ira established by the participant or the participant's spouse you represent that there is no assignment of benefits under a long-term care insurance_policy before reimbursement will be made to a participant for long- term care expenses evidence of qualifying expenses under the tax-qualified long-term care policy must be submitted to the insurance_company you also state that the person providing services for which reimbursement is sought must be a certified provider under the terms of the policy the long term care benefits then would be paid out of plan x directly to the participant for payment or reimbursement of the expense based on the foregoing facts and representations the following rulings are requested participants who elect to have long-term care insurance benefits under plan x for themselves spouse and dependents will not be currently taxable on the cost of the long-term care insurance coverage acquisition by plan x of a long-term care insurance_policy policy b will be a permitted incidental benefit amounts received by plan x from policy b are not annual_additions to plan x subject_to the limits of sec_415 of the code long-term care insurance benefits other than policyholder dividends as defined in sec_808 of the code and premium refunds i received by a participant on behalf of the participant or his or her spouse or dependents from policy b proceeds received by plan x prior to the participant terminating employment or ii received directly by a participant who takes an in_kind distribution of policy b from pian x upon the occurrence of an event under plan x permitting distribution of plan x benefits on behalf of the participant his or her spouse eee 200s06018 or dependents will be excludable from the income of the participant when received as amounts received from accident_or_health_insurance for personal_injury_or_sickness under sec_105 of the code subject_to the limits of sec_7702b of the code plan x may permit in-service distributions of all vested amounts in the employer non-elective contribution accounts to participants who have reached fifty-five years of age and have completed at least five years of participation in plan x plan x may permit in-service distributions of long-term care benefits or a policy from a participant elective contribution account or an employer non-elective contribution account due to hardship in the event that a participant his or her spouse or dependents has incurred or is reasonable expected as determined by the administrator pursuant to uniform rules consistently applied to incur long-term care expenses provided such distribution does not exceed the value of the participant's vested interest in such account upon the occurrence of an event under plan x permitting distribution of plan x benefits including an in-service distribution any policy acquired by plan x may be distributed to the participant in_kind over the policy to an individual_retirement_arrangement the value of the policy to be included in the income of the participant will be equal to the unearned premiums on the policy on the date of distribution if the participant does not elect to roll any policy acquired by plan x may be rolled over tax-free to an individual_retirement_arrangement established by the participant or if the participant has died the participant's spouse provided that the transfer is an eligible_rollover_distribution within sec_402 of the code long-term care insurance benefits paid to the participant on behalf of the participant his or her spouse or dependents from policy proceeds received by an individual_retirement_arrangement into which the participant transferred the policy from plan x will be excludable from the income of the participant when received for personal_injury_or_sickness under sec_105 of the code subject_to the limits of sec_7702b of the code sesenvanessasseseee sec_402 provides that any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code relating to annuities sec_1_402_a_-1 of the income_tax regulations the regulations provides that if an employer makes a contribution for the benefit of any employee to a qualified_plan the employee is not required to include such contribution in his gross_income until the year or years in which such contribution is distributed or made available to him revrul_61_164 1961_2_cb_99 provides that a profit-sharing_plan does not violate the incidental benefit rule in sec_1 b ii merely because in accordance with the terms of the plan each participant's account under the plan is charged with the cost of the major medical benefits for the participant under the group hospitalization_insurance for the employer's employees provided that the total amount used for life or accident insurance for his and his family is incidental the revenue_ruling further provides that such insurance will be treated as incidental if in the aggregate the amount expended for such benefits does not exceed percent of the funds allocated to a participant's account that have not been accumulated for the period prescribed by the plan for the deferment of distributions however revrul_61_164 provides that the incidental benefit requirement does not limit the amount expended for such benefits from funds allocated to a participant's account that have been accumulated for the period prescribed by the plan for the deferment of distributions the revenue_ruling also concludes that although the purchase of the major hospitalization_insurance does not prevent the qualification of the plan if the insurance is deemed to the incidental the use of the funds to pay for the employees’ medical insurance is a distribution within the meaning of sec_402 of the code proposed income_tax regulations under sec_402 the proposed_regulations were published in the federal_register on date that clarify that a payment from a qualified_plan for an accident_or_health_insurance premium generally constitutes a distribution under code sec_402 that is taxable to the distributee under sec_72 in the taxable_year in which the premium is paid it is expected that these regulations will apply for calendar years after the publication of final regulations however no inference should be drawn that the payment of premiums from a qualified_plan does not constitute a taxable_distribution if made prior to the effective date of these regulations sec_1_402_a_-1 of the proposed_regulations provides that the payment of premiums from a qualified_trust for accident_or_health_insurance including a qualified_long-term_care_insurance_contract under sec_7702b constitutes a distribution under sec_402 to the participant against whose benefit the premium is charged the amount of the distribution equals the eee eenenen - 20us06018 amount of the premium charged against the participant's benefits under the plan if a defined_contribution_plan pays these premiums from a current_year contribution or forfeiture that has not been allocated to a participant's account then the amount of the premium for each participant will be treated as first being allocated to the participant and then charged against the participant's benefits under the plan so that the amount of the distribution is treated in the same manner as determined under the preceding sentence except as described in paragraphs e medical benefits for retired employees provided under an account described in sec_401 and distributions to eligible retired public safety officers of this section a distribution described in this paragraph e is not excludable from gross_income sec_1_402_a_-1 of the proposed_regulations provides that to the extent that the premium for accident_or_health_insurance constitutes a distribution under e amounts received through accident_or_health_insurance are neither attributable to contributions by the employer which are not includible in the gross_income of the employee nor are such amounts paid_by the employer accordingly amounts received through the accident_or_health_insurance for personal injuries or sickness are excludable from gross_income under sec_104 of the code and are not treated as distributions from the plan if amounts received through accident_or_health_insurance are paid to the plan instead of the employee these amounts are treated as having been paid to the employee and contributed by the employee to the plan and these amounts must satisfy the qualification requirements applicable to employee contributions sec_1_402_a_-1 of the proposed_regulations describes the effect of making a distribution of insurance premiums on plan qualification sec_1 b of the regulations contains the rules concerning the types and amount of medical coverage and benefits that are permitted to be provided under a plan that is part of a_trust described in sec_401 of the code for example sec_1_401-1 of the regulations provides that a profit sharing plan is a plan established and maintained by an employer to provide for the participation in his profits by his employees or their beneficiaries the plan must provide a definite predetermined formula for allocating the contributions made to the plan among the participants and for distributing the funds accumulated under the plan after a fixed number of years the attainment of a stated age or upon the occurrence of some event such as layoff illness disability retirement death or severance of employment the regulation also provides that a profit-sharing_plan within the meaning of sec_401 is primarily a plan of deferred_compensation but the amounts allocated to the account of a participant may be used to provide for him or his family incidental life or accident_or_health_insurance sec_1_402_a_-1 e also provides that sec_401 of the code contains the restrictions on the distribution of elective_deferrals and the effect such a distribution to pay insurance premiums has on plan qualification senneneneanennuntnes ‘ sec_401 of the code provides in general that a participant’s elective_deferrals qualified nonelective contributions and qualified matching_contributions and income allocable to each may not be distributed earlier than upon the participant’s severance_from_employment death or disability an event described in sec_401 distributions upon plan termination in the case of a profit- sharing or stock_bonus_plan the attainment of age in the case of contributions to a profit-sharing or stock_bonus_plan to which sec_402 e applies upon hardship of the employee or in the case of a qualified_reservist_distribution as defined in sec_72 the date on which a period referred to in subciause ill of such section begins and will not be distributable merely by reason of the completion of a stated period of participation or the lapse of a fixed number of years in this case company m proposes to amend plan x to allow a participant to elect to direct trustee c acquire long-term care insurance coverage for the participant his or her spouse and dependents the premiums for the long-term care insurance provided under policy b will be periodically deducted from the elective contribution account or the self-directed employer non-elective contribution account of the participant who elects such coverage pursuant to revrul_61_164 the use of the above accounts in this case to pay the premiums for the long-term care insurance is treated as a distribution within the meaning of sec_402 of the code to the participant from plan x at the time such amount is used to pay the premiums accordingly with respect to ruling_request number one we conclude that a participant who elects to have long-term care insurance benefits under plan x for himself or herself their spouse and dependents as proposed by company m will be currently taxable on the cost of the long-term care insurance coverage under sec_402 of the code the amounts company m proposes to allow participants to use to pay the premiums to acquire the long-term insurance coverage are amounts allocated to a participant’s elective contribution account and or the participant's employer non-elective contribution account amounts which are made to plan x pursuant to sec_401 of the code and which therefore are subject_to the restrictions on distributions in sec_401 a distribution of insurance premiums in this case would cause plan x to fail to comply with sec_401 and sec_401 of the code ruling requests number two through number nine concem in general the acquisition of policy b as a permitted incidental benefit whether the benefits received by a participant from policy b are annual_additions whether the benefits received by a participant from policy b are excludable from gross_income under sec_105 of the code whether plan x may permit certain in-service distributions of policy b and whether policy b may be rolled over to an individual_retirement_arrangement these rulings are considered moot in as much as we have concluded that the payment of premiums for the long-term insurance coverage from the participant’s elective contribution account and or the reekeakkkrerkkken participant's employer non-elective contribution account is a distribution under code sec_402 in the year in which such account is charged for the cost of the coverage and that the distribution of insurance premiums to pay the cost of such coverage adversely affects the continued qualified status of plan x under- code sec_401 this ruling is directly only to the taxpayer that requested it code sec_6110 provides that is may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney form on file in this office if you have any questions about this ruling please contact me at wate eeeaeeae es est ed ra-‘t sincerely yours signed doyos b floyu joyce e floyd manager employee_plans technical group enclosures deleted copy of this ruling notice of intention to disclose
